AMENDMENT NO. 4
TO THE
 
SWIFT ENERGY COMPANY
 
2005 STOCK COMPENSATION PLAN
 


 
SWIFT ENERGY COMPANY, a Texas corporation (the “Company”), pursuant to the
authority granted in Section 14 of the Swift Energy Company First Amended and
Restated 2005 Stock Compensation Plan (the “Plan”), hereby amends the Plan,
effective as of May 10, 2011, as follows:
 
W I T N E S S E T H:
 
WHEREAS, the Plan provides for the maximum aggregate number of shares of the
Company’s common stock in respect of which Awards may be granted under the 2005
Plan as 5,350,000 shares (“Plan Maximum”); and
 
WHEREAS, the Board of Directors of the Company and the requisite number of the
Company’s shareholders have approved the Plan Maximum to be increased by up to
an additional 1,400,000 shares:
 
WHEREAS, Section 8(d) of the Plan provides that each individual who is a
Non-Employee Director (as defined in Section 3 of the Plan) on the day following
the date directors are elected by shareholders shall receive an automatic grant
of a Restricted Award of that number of shares of Common Stock determined by
dividing $120,000 by the Fair Market Value of the Common Stock on the date of
grant of the Restricted Award (“Annual Director Award”); and
 
NOW, THEREFORE, the Plan shall read as follows:
 
1.  
Existing Section 5(b) of the Plan shall remain in its entirety except that
“5,350,000” be deleted and “up to 6,750,000” be substituted in its place.

 
2.  
Existing Section 8(d) of the Plan shall remain in its entirety except that
“120,000” be deleted and “130,000” be substituted in its place.

 
3.  
Except as amended hereby, the Plan shall remain in full effect.

 
IN WITNESS WHEREOF, the Plan is amended effective as of the day and year first
above written.
 

 
SWIFT ENERGY COMPANY
 
By:
  /s/ Bruce H. Vincent    
Bruce H. Vincent
President


